Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 30, 1987 (People v Hart, 128 AD2d 893), affirming a judgment of the Supreme Court, Richmond County, rendered October 30, 1981.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Rosenblatt, Santucci and Joy, JJ., concur.